DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  the first three lines of each claim has repeating phrases that make the claims confusing.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preisler 2013/0280469. As to claims 1 and 11, Preisler discloses a vehicle load floor [0005] comprising a decorative layer [0007] facing an interior of the vehicle (a floor will inherently face an interior of the vehicle) and a load floor substrate 16’’, 18’’ coupled to the decorative layer, the load floor substrate comprising a sandwich panel coupled to the decorative layer, the sandwich panel comprising a first skin 18’’ comprising a thermoplastic material and reinforcing fibers [0060], a second skin 16’’ comprising a thermoplastic material and reinforcing fibers [0060], and a core layer 17’’ positioned between the first skin and the second skin, and a shell layer 14‘’’’coupled to the sandwich panel through the second skin, wherein the vehicle load floor comprises an aesthetic edge 15’’’ [0047]; see Figs. 1 and 6. Concerning the phrase “sized and arranged to cover a rear interior section of a vehicle”, this phrase does not require any specific size or arrangement since vehicles may be of a variety of sizes and shapes, and therefore does not distinguish over the prior art.  
As to claims 2 and 12, since the basis weight of the two layers in Preisler has to be either the same or different, the reference reads on these claims.
As to claims 3 and 13, Fig. 1 of Preisler shows a four-sided article and since the second skin and shell layer extend in all directions, Preisler reads on the instant claims.
As to claims 4 and 14, Preisler discloses an air gap above the depression 19’’ in Fig. 6. 
As to claims 5 and 15, Preisler’s article shown in Fig. 1 will have gaps on all the outer edges as shown in Fig. 6. 
As to claims 6, 7, 16 and 17, Preisler discloses the claimed features in [0060].
As to claims 8 and 18, Preisler discloses this feature in [0007].
As to claims 9 and 19, Preisler discloses a core layer that may be non-cellulosic in [0059].
As to claims 10 and 20, Preisler discloses this feature in [0017].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783